DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9, and therefore claim 10 which depends therefrom, is objected to because of the following informalities: line 7 recites “the activities” but should recite “activities” (without a “the”) since this is the first time this limitation is being introduced.  Further, line 8 recites “the predetermined process schedule plan,” but should recite “a predetermined process schedule plan” since this is the first time this limitation is being introduced. Appropriate corrections are required.
Claim 23 is objected to for the following informalities: line 2 recites “the method” but should recite “a method.”  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “central evaluator configured to receive” in claims 1 and 24.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Page 24 of the originally filed Specification provides structural description of a processor as being the claimed central evaluator.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-7, 11-12, 16-17, 19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al., (US 2016/0364963 A1, herein “Matsuoka”).
Regarding claim 1, Matsuoka teaches device for acoustic monitoring of a monitoring area, comprising (Matsuoka fig. 2, para. 64, the smart home environment 100 integrating inputs from multiple sensors/connected devices (which include network connected microphone devices configured to capture audio and provide security functions – see para. 46), to assess the overall environment (monitoring of a monitoring area)): 
a first sensor system comprising a first acoustic sensor (Matsuoka figs. 1, 6, paras. 77, electronic device 510, which can be microphone device 124 (first acoustic sensor) in smart home environment 100), a first processor, and first transmitter (Matsuoka para. 79, each microphone 124 has its own on-board processing capabilities (first processor) to process data before sending on (suggesting a transmitter) to the controller device, where para. 87 teaches the electronic devices communicate via a network using network interface device 160 (first transmitter)), which system may be mounted at a first location of the monitoring area (Matsuoka fig. 1, paras. 77, as shown in fig. 1, the microphone device 124 is positioned within the home in the upper right room); 
a second sensor system comprising a second acoustic sensor (Matsuoka figs. 1, 6, paras. 77, electronic device 510, which can be microphone device 124 (second acoustic sensor) in smart home environment 100), a second processor, and second transmitter (Matsuoka para. 79, each microphone 124 has its own on-board processing capabilities (second processor) to process data before sending on (suggesting a transmitter) to the controller device, where para. 87 teaches the electronic devices communicate via a network using network interface device 160 (second transmitter)), which system may be mounted at a second location of the monitoring area that is different from the first location (Matsuoka fig. 1, paras. 77, as shown in fig. 1, the various smart devices are positioned within different areas of the home), 
wherein the first processor is configured to classify a first audio signal detected by the first acoustic sensor so as to achieve a first classification result (Matsuoka fig. 6, paras. 95-98, electronic device generates a probability value of a feature vector from an input acoustic sound, the probability value indicating whether the audio signal includes a specific audio feature (first classification result)), 
wherein the second processor is configured to classify a second audio signal detected by the second acoustic sensor so as to achieve a second classification result (Matsuoka fig. 6, paras. 95-98, considering another electronic device generates a probability value of a feature vector from an input acoustic sound, the probability value indicating whether the audio signal includes a specific audio feature (second classification result)), 
wherein the first transmitter is configured to transmit (Matsuoka fig. 5, para 77, as shown two separate microphones, one 124 as 510-1, and another 124 as 510-n, both shown as conducting outbound communications (transmitter) to network 162, where para. 87 teaches the electronic devices communicating via network interface device 160 (first transmitter)) the first classification result to a central evaluator (Matsuoka figs. 5 and 6, para. 99, electronic devices 510-1 through 510n communicate to a server-side module (central evaluator) that a signature event (classification) is detected), 
wherein the second transmitter is configured to transmit (Matsuoka fig. 5, para 77, as shown two separate microphones, one 124 as 510-1, and another 124 as 510-n, both shown as conducting outbound communications (transmitter) to network 162, where para. 87 teaches the electronic devices communicating via network interface device 160 (second transmitter)) the second classification result to the central evaluator (Matsuoka figs. 5 and 6, para. 99, electronic devices 510-1 through 510n communicate to a server-side module (central evaluator) that a signature event  is detected, thus a second electronic device 510-n as a microphone transferring its own respective signature event (second classification) to the server), 
the central evaluator, the central evaluator being configured to receive the first classification result and to receive the second classification result, and to generate a monitoring output for the monitoring area as a function of the first classification result and the second classification result (Matsuoka para. 99, the electronic device (thus including device 510-1 and 510-n, and respective outputs of both) detects a signature event associated with the specific audio feature and sends a notice (first and second classification result), to (thus receiving) the server system (central evaluator), where the server system then forwards the notice (generate a monitoring output) to a client system, where the forwarding will be a function of receiving a first and second classification result); 
wherein the first transmitter is configured to transmit a first signal to the central evaluator only if the first classification result matches a first predetermined classification result (Matsuoka fig. 6, paras. 99, 130-131, the electronic device (510-1 with first transmitter) sends a notice acknowledging the detection of the signature event to the server (central evaluator) when the signature event is detected, where the signature event is detected based on a probability value computed by a classifier model, the probability value exceeding (only if) a predetermined probability threshold (first predetermined classification result) for the purposes of determining (only if) whether this feature sound is associated with the corresponding signature event)); 
wherein the second transmitter is configured to transmit a second signal to the central evaluator only if the second classification result matches a second predetermined classification result (Matsuoka fig. 6, paras. 99, 130-131, the electronic device (510-n with second transmitter) sends a notice acknowledging the detection of the signature event to the server (central evaluator) when the signature event is detected, where the signature event is detected based on a probability value computed by a classifier model, the probability value exceeding (only if) a predetermined probability threshold (second predetermined classification result) for the purposes of determining (only if) whether this feature sound is associated with the corresponding signature event); and 
wherein the central evaluator is configured to count, on the basis of the first signal, how many times, per time interval, the first sensor system has determined the first predetermined classification result, or to count, on the basis of the second signal, how many times, per time interval, the second sensor system has determined the second predetermined classification result (Matsuoka para. [0106], the server system in an alternative arrangement, includes at least one of the components for implementing operations 618-622, where operation 622 is disclosed in paras. 131-132 as performing a feature counting which counts how many consecutive sliding window groups (per time interval) a feature sound has been detected (first or second predetermined classification result)).
Although Matsuoka does not explicitly teach two electronic devices both being microphone devices, Matsuoka does teach multiple electronic devices (see Fig. 2 – devices 204-1 to 204-n) and that the devices could be microphones. Therefore, modifying the teachings of Matsuoka to feature two of the electronic devices to be microphones, both performing the functions disclosed for an electronic device would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as doing so would be a duplication of parts, where mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04(VI)(B)).
Regarding claim 6, Matsuoka teaches wherein the first classification result and the second classification result are configured to indicate used appliances in the monitoring area, activities in the monitoring area, volume levels in the monitoring area, phases of a process in the monitoring area, or a match of at least a portion of the first audio signal or of the second audio signal with a predetermined classification result (Matsuoka paras. 92-94, 108, audio data from electronic devices include ambient noise as dishwasher noise as a classifier determinant factor, where the electronic device detects a specific audio feature such as a baby sound/cry (a match of at least a portion of the first audio signal with a predetermined classification result) from the ambient sound).
Regarding claim 7, Matsuoka teaches wherein the first processor is configured to convert the first audio signal detected by the first acoustic sensor to a time/frequency representation (Matsuoka paras. 96 and 112, electronic device (first processor) has feature extractor to extract a feature vector from the acoustic sound, the feature vector representing energy levels of the audio signal at one or more frequency bands, the feature extraction using a fast Fourier transform (conversion to time/frequency representation); and 
wherein the first processor is configured to classify the first audio signal while using the time/frequency representation so as to achieve a first classification result (Matsuoka paras.96, 98, feature vectors used to generate a probability value from the classifier model, to indicate if the audio signal includes a specific audio feature (first classification result)).
Regarding claim 11, Matsuoka teaches wherein the first sensor system or the second sensor system is configured to continuously detect a first audio signal by using the first acoustic sensor so as to classify the first audio signal in the first processor within a first maximum time period, said first maximum time period being shorter than five seconds (Matsuoka para. 131, a signature event is detected when the feature sound lasts for an extended period of time according to a predetermined event detection criteria (first maximum time period), where Matsuoka gives an example of a baby cry detected when the baby sound lasts for 5 seconds), and wherein the first transmitter is configured to transmit the first classification result to the central evaluator within a second maximum time period, said second maximum time period being shorter than five seconds (Matsuoka para. 99, fig. 6, after detecting a signature event, the electronic device sends a notice to the server system (central evaluator)).
While Matsuoka teaches that after detecting a signature event, the result is sent to the server system, and does not indicate any delay in doing so, Matsuoka does not explicitly teach that the first classification result is transmitted within a second maximum time periods being shorter than five seconds. However, Matsuoka does teach that following the electronic device sending a notice to the server system, the server system then forwards the notice to a client device to create an event alert. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic device of Matsuoka to send its notice to the server system within 5 seconds at least because Matsuoka’s concern is to provide the user with an alert, which would need to be timely if it serves value to the user, and therefore such a range of under 5 seconds would be accomplished through routine optimization with a predictable result of a reasonable expectation of success, and thus would be applying a known technique (timely alerting) to a known device ready for improvement to yield predictable results. see MPEP 2143(I)(D).
Regarding claim 12, Matsuoka teaches wherein the first transmitter, the second transmitter and the central evaluator are configured to wirelessly communicate with each other in accordance with a mobile radio protocol (Matsuoka paras. 137 and 140, fig. 5, para 83, electronic devices (first and second) each having a communication interface 1404 (transmitters) to communication with the server system (thus the central evaluator also having such a communication interface, and see also para. 174), using wireless communications over a wireless network, such as bluetooth, Wi-Fi and LTE (mobile radio protocol)).
Regarding claim 16, Matsuoka teaches wherein the first acoustic sensor is configured to detect the first audio signal; wherein the first acoustic sensor is configured to measure a first level of the first audio signal (Matsuoka para 95, the electronic device (510-1 – first acoustic sensor) senses an energy level of the audio signal captured by the electronic device); and 
wherein the first acoustic sensor is configured to set the first processor or the first transmitter so that the first classification result will be determined by the first processor and be transmitted to the central evaluator by means of the first transmitter if the first level is higher than a lower limit value, and so that no first classification result will be determined by the first processor and be transmitted to the central evaluator by means of the first transmitter if the first level is lower than or equal to the lower limit value (Matsuoka para. 95, the signal to noise ratio must not be low (a lower limit value exceeds first level) in order for the operations 618-622 (where a signature event is detected, and then sent (transmitted) to the server (central evaluator)) to be performed (first or second classification results are determined)).
Regarding claim 17, Matsuoka teaches wherein the first sensor system or the second sensor system is battery or accumulator operated (Matsuoka paras. 55 and 77, smart devices, which correspond to the electronic devices 510, are battery powered).
Regarding claim 19, Matsuoka teaches wherein the first transmitter is configured to transmit only the first classification result or a processed first audio signal to the central evaluator; and wherein the second transmitter is configured to transmit only the second classification result or a processed second audio signal to the central evaluator (Matsuoka para. 99, the electronic device 510 (which as noted above in the rejection rationale for claim 1, is featured in plurality in the smart home system, thus first and second transmitters with respective classification results), is disclosed as only transmitting a notice for acknowledgement of detection of a signature event (classification result) and does not disclose that a processed audio signal is transmitted to the server system).
Regarding claim 21, Matsuoka teaches wherein the monitoring area is a construction site, a factory building with machines, a machine, or an inhabited place or part of an inhabited place (Matsuoka fig. 1, para. 46, smart home (inhabited place) using microphone devices 124 for capturing audio and providing security functions).
Regarding claims 22 and 23, Matsuoka teaches [a non-transitory digital storage medium having a computer program stored thereon to perform – claim 23] [a – claim 22, the – claim 23] method of acoustic monitoring of a monitoring area, [said method – claim 23] comprising (Matsuoka fig. 2, para. 64, the smart home environment 100 integrating inputs from multiple sensors/connected devices (which include network connected microphone devices configured to capture audio and provide security functions – see para. 46), to assess the overall environment (monitoring of a monitoring area), and where paras. 138, 154 and 171 teaches that the computer components of the system performing the operations disclosed having non-transitory storage devices storing programs to realize the operations): 
mounting a first sensor system comprising a first acoustic sensor (Matsuoka figs. 1, 6, paras. 77, electronic device 510, which can be microphone device 124 (first acoustic sensor) in smart home environment 100), a first processor, and first transmitter (Matsuoka para. 79, each microphone 124 has its own on-board processing capabilities (first processor) to process data before sending on (suggesting a transmitter) to the controller device, where para. 87 teaches the electronic devices communicate via a network using network interface device 160 (first transmitter)), at a first location of the monitoring area (Matsuoka fig. 1, paras. 77, as shown in fig. 1, the microphone device 124 is positioned within the home in the upper right room); 
mounting a second sensor system comprising a second acoustic sensor (Matsuoka figs. 1, 6, paras. 77, electronic device 510, which can be microphone device 124 (second acoustic sensor) in smart home environment 100), a second processor, and second transmitter (Matsuoka para. 79, each microphone 124 has its own on-board processing capabilities (second processor) to process data before sending on (suggesting a transmitter) to the controller device, where para. 87 teaches the electronic devices communicate via a network using network interface device 160 (second transmitter)), at a second location of the monitoring area which is different from the first location (Matsuoka fig. 1, paras. 77, as shown in fig. 1, the various smart devices are positioned within different areas of the home), 
classifying a first audio signal detected by the first acoustic sensor by using the first processor to achieve a first classification result (Matsuoka fig. 6, paras. 95-98, electronic device generates a probability value of a feature vector from an input acoustic sound, the probability value indicating whether the audio signal includes a specific audio feature (first classification result)), 
classifying a second audio signal detected by the second acoustic sensor by using the second processor to achieve a second classification result (Matsuoka fig. 6, paras. 95-98, considering another electronic device generates a probability value of a feature vector from an input acoustic sound, the probability value indicating whether the audio signal includes a specific audio feature (second classification result)), 
transmitting the first classification result to a central evaluator (Matsuoka figs. 5 and 6, para. 99, electronic devices 510-1 through 510n communicate to a server-side module (central evaluator) that a signature event (classification) is detected), on the part of the first transmitter (Matsuoka fig. 5, para 77, as shown two separate microphones, one 124 as 510-1, and another 124 as 510-n, both shown as conducting outbound communications (transmitter) to network 162, where para. 87 teaches the electronic devices communicating via network interface device 160 (first transmitter));
transmitting the second classification result to the central evaluator (Matsuoka figs. 5 and 6, para. 99, electronic devices 510-1 through 510n communicate to a server-side module (central evaluator) that a signature event  is detected, thus a second electronic device 510-n as a microphone transferring its own respective signature event (second classification) to the server), on the part of the second transmitter (Matsuoka fig. 5, para 77, as shown two separate microphones, one 124 as 510-1, and another 124 as 510-n, both shown as conducting outbound communications (transmitter) to network 162, where para. 87 teaches the electronic devices communicating via network interface device 160 (second transmitter));
receiving the first classification result and the second classification result on the part of a central evaluator; and generating a monitoring output for the monitoring area as a function of the first classification result and the second classification result on the part of the central evaluator (Matsuoka para. 99, the electronic device (thus including device 510-1 and 510-n, and respective outputs of both) detects a signature event associated with the specific audio feature and sends a notice (first and second classification result), to (thus receiving) the server system (central evaluator), where the server system then forwards the notice (generate a monitoring output) to a client system, where the forwarding will be a function of receiving a first and second classification result); 
wherein a first signal is transmitted to the central evaluator only if the first classification result matches a first predetermined classification result (Matsuoka fig. 6, paras. 99, 130-131, the electronic device (510-1 with first transmitter) sends a notice acknowledging the detection of the signature event to the server (central evaluator) when the signature event is detected, where the signature event is detected based on a probability value computed by a classifier model, the probability value exceeding (only if) a predetermined probability threshold (first predetermined classification result) for the purposes of determining (only if) whether this feature sound is associated with the corresponding signature event)); 
wherein a second signal is transmitted to the central evaluator only if the second classification result matches a second predetermined classification result (Matsuoka fig. 6, paras. 99, 130-131, the electronic device (510-n with second transmitter) sends a notice acknowledging the detection of the signature event to the server (central evaluator) when the signature event is detected, where the signature event is detected based on a probability value computed by a classifier model, the probability value exceeding (only if) a predetermined probability threshold (second predetermined classification result) for the purposes of determining (only if) whether this feature sound is associated with the corresponding signature event); and 
counting, on the basis of the first signal, how many times, per time interval, the first sensor system has determined the first predetermined classification result, or counting, on the basis of the second signal, how many times, per time interval, the second sensor system has determined the second predetermined classification result (Matsuoka para. [0106], the server system in an alternative arrangement, includes at least one of the components for implementing operations 618-622, where operation 622 is disclosed in paras. 131-132 as performing a feature counting which counts how many consecutive sliding window groups (per time interval) a feature sound has been detected (first or second predetermined classification result)) [. – claim 22, , when said computer program is run by a computer – claim 23 (Matsuoka para. 7, programs for execution by the one or more processors)].
Although Matsuoka does not explicitly teach two electronic devices both being microphone devices, Matsuoka does teach multiple electronic devices (see Fig. 2 – devices 204-1 to 204-n) and that the devices could be microphones. Therefore, modifying the teachings of Matsuoka to feature two of the electronic devices to be microphones, both performing the functions disclosed for an electronic device would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as doing so would be a duplication of parts, where mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04(VI)(B)).
Claims 2-5, 8, 13-14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka further in view of Maijala et al., “Environmental noise monitoring using source classification in sensors,” Applied Acoustics, Volume 129, January 2018, Pages 258-267, ISSN 0003-682X, https://doi.org/10.1016/j.apacoust.2017.08.006 (herein “Maijala NPL”).
Regarding claim 2, Matsuoka teaches wherein the first acoustic sensor is configured to measure a first level of the first audio signal (Matsuoka para 95, the electronic device (510-1 – first acoustic sensor) senses an energy level (first level) of the audio signal captured by the electronic device).
Matsuoka does not explicitly teach and wherein the first transmitter is configured to transmit the first level to the central evaluator.
Maijala NPL teaches and wherein the first transmitter is configured to transmit the first level to the central evaluator (Maijala NPL, fig. 1, page 259, section 2, within a set of smart sensors, each one receiving signals from a microphone, performing acoustic measurements (first level) and transmitting the result of the acoustic measurement to a wireless uplink cloud service (central evaluator)).
Therefore, taking the teachings of Matsuoka and Maijala NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for detecting audio events as disclosed in Matsuoka with the smart sensor acoustic measurement transmission to a cloud service for analysis as disclosed in Maijala NPL at least because doing so would enable placing sensors to areas with lower quality wireless uplinks (Maijala NPL page 259).
Regarding claim 3, Matsuoka teaches wherein the second acoustic sensor is configured to measure a second level of the second audio signal (Matsuoka para 95, the electronic device (510-n – second acoustic sensor) senses an energy level (second level) of the audio signal captured by the electronic device).
Matsuoka does not explicitly teach wherein the second transmitter is configured to transmit the second level to the central evaluator; and wherein the central evaluator is configured, when the first classification result matches the second classification result, to spatially locate a source of the first audio signal and of the second audio signal in the monitoring area as a function of the first level and of the second level while using information about the first location and information about the second location.
Maijala NPL teaches wherein the second transmitter is configured to transmit the second level to the central evaluator (Maijala NPL, fig. 1, page 259, section 2, within a set of smart sensors, each one receiving signals from a microphone, performing acoustic measurements (second level) and transmitting the result of the acoustic measurement to a wireless uplink cloud service (central evaluator)); and 
wherein the central evaluator is configured, when the first classification result matches the second classification result, to spatially locate a source of the first audio signal and of the second audio signal in the monitoring area as a function of the first level and of the second level while using information about the first location and information about the second location (Maijala NPL page 266, section 5.3, the sensor network data is centralized to the cloud service (central evaluator) and in increasing the validity of the classification (thus when classification results from the sensors match each other), where the multiple sensors analyze direction of arrival of sounds (spatially locate sources from the received sound levels) and provide an annoyance map (noises – sound sources) of the area).
Therefore, taking the teachings of Matsuoka and Maijala NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for detecting audio events as disclosed in Matsuoka with the cloud service analysis including annoyance maps based on sound data as disclosed in Maijala NPL at least because doing so would assist authorities in noise management by providing a time line and conditions of environmental problems (see Maijala NPL page 266, sections 5.3 and 6).
Regarding claim 4, Matsuoka does not explicitly teach the limitations of claim 4. Maijala NPL teaches wherein the central evaluator is configured, when an upper limit value is exceeded by the first level, to indicate this exceeding in the monitoring output (Maijala NPL pages 260-261, figs. 1 and 3, section 2.2, visualization of the data is from a portal from the cloud based service (central evaluator), where the visualization includes indications of sound pressure level measurements (levels from the sensors, thus including a first level), when they are within a particular range, including a red range for values over (exceeded) 55 dB (upper limit)).
Therefore, taking the teachings of Matsuoka and Maijala NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for detecting audio events as disclosed in Matsuoka with the cloud service based visualizations as disclosed in Maijala NPL at least because doing so would assist authorities in noise management by providing a time line and conditions of environmental problems (see Maijala NPL page 266, sections 5.3 and 6).
Regarding claim 5, Matsuoka does not explicitly teach the limitations of claim 5. Maijala NPL teaches wherein the first audio signal detected by the first acoustic sensor is a superposition of at least two sound events (Maijala NPL pages 259 and 261, sections 2 and 3, predominant noise sources (at least two) are detected by the smart sensor, where the automatic detection system also defines noises into two categories (two sound events), target sources belonging to a target class and interfering noises in a background class (thus superimposed noise)); and 
wherein the first processor is configured to apply a source separation algorithm to the first audio signal to classify the at least two sound events or to acquire a first source signal and a second source signal which represent the at least two sound events so as to classify the first source signal and the second source signal (Maijala NPL page 261, section 3, binary classification is made between the background sound sources and the target sound source).
Therefore, taking the teachings of Matsuoka and Maijala NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for detecting audio events as disclosed in Matsuoka with the smart sensor automatic detection of target sources as disclosed in Maijala NPL at least because doing so would enable placing sensors to areas with lower quality wireless uplinks (Maijala NPL page 259).
Regarding claim 8, Matsuoka does not explicitly teach the limitations of claim 8.
Maijala NPL teaches wherein the first transmitter is configured to transmit the first classification result comprising first local or temporal information to the central evaluator (Maijala NPL page 260, section 2.1, the acoustic measurement values with time stamps (temporal information) and noise source likelihoods (first classification result) are transmitted to the cloud service (central evaluator)); and 
wherein the central evaluator is configured to generate the first classification result in conjunction with the first local and temporal information as a monitoring output for the monitoring area (Maijala pages 260-261, fig. 3, calendar heatmaps and other visualizations on a timeline along with target source are visualization outputs from the cloud service).
Therefore, taking the teachings of Matsuoka and Maijala NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for detecting audio events as disclosed in Matsuoka with the cloud service based visualizations as disclosed in Maijala NPL at least because doing so would assist authorities in noise management by providing a time line and conditions of environmental problems (see Maijala NPL page 266, sections 5.3 and 6).
Regarding claim 13, Matsuoka teaches wherein the first sensor system is configured to achieve the first classification result at a first point in time and at a second point in time by means of the first processor (Matsuoka paras. 131 and 135-136, a particular audio feature is detected within the required first number of consecutive sliding window groups (first classification result at first point in time) but with an intermediate interruption, where an event gap exists between the detected event from a first set of sliding windows, and the detected event again (second point in time) after the gap as a signature event continued from the previous sliding window group) and to transmit it to the central evaluator by means of the first transmitter (Matsuoka para. 99, acknowledgement of detection of signature event is made via notice being sent to server from the electronic device).
Matsuoka does not explicitly teach and wherein the central evaluator is configured to order and indicate the first classification result of the first point in time and the first classification result of the second point in time as a function of the first point in time or of the second point in time.
Maijala teaches and wherein the central evaluator is configured to order and indicate the first classification result of the first point in time and the first classification result of the second point in time as a function of the first point in time or of the second point in time (Maijala pages 260-261, fig. 3, calendar heatmaps and other visualizations on a timeline (order and indicate as a function of the points in time) along with target source are visualization outputs from the cloud service).
Therefore, taking the teachings of Matsuoka and Maijala NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for detecting audio events as disclosed in Matsuoka with the cloud service based visualizations as disclosed in Maijala NPL at least because doing so would assist authorities in noise management by providing a time line and conditions of environmental problems (see Maijala NPL page 266, sections 5.3 and 6).
Regarding claim 14, Matsuoka does not explicitly teach the limitations of claim 14. Maijala NPL teaches wherein the first classification result or the second classification result is a classification result for a construction site event, the construction site event being formed as a group comprising a tool noise, a hammering noise, a sawing noise, a drilling noise, a pneumatic hammering noise, a measuring device noise, a machine noise, a burden chain noise, a concrete mixing noise, a concrete casting noise, an excavator noise, a roller noise, a material unloading noise, a tear-down noise or a scaffolding noise (Maijala NPL page 163, section 4, noise measurement of sounds from a rock crushing plant, including rock crushing (roller noise), lifting truck sounds (machine noise) and alarm sounds from machinery (also machine noise), all of these noises being classification results that would also apply for a construction site).
Therefore, taking the teachings of Matsuoka and Maijala NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for detecting audio events as disclosed in Matsuoka with the application given disclosed in Maijala NPL at least because doing so would assist authorities (such as an occupational health and safety authority for a workplace) in noise management by providing a time line and conditions of environmental problems (see Maijala NPL page 266, sections 5.3 and 6).
Regarding claim 24, Matsuoka teaches device for acoustic monitoring of a monitoring area, comprising (Matsuoka fig. 2, para. 64, the smart home environment 100 integrating inputs from multiple sensors/connected devices (which include network connected microphone devices configured to capture audio and provide security functions – see para. 46), to assess the overall environment (monitoring of a monitoring area)): 
a first sensor system comprising a first acoustic sensor (Matsuoka figs. 1, 6, paras. 77, electronic device 510, which can be microphone device 124 (first acoustic sensor) in smart home environment 100), a first processor, and first transmitter (Matsuoka para. 79, each microphone 124 has its own on-board processing capabilities (first processor) to process data before sending on (suggesting a transmitter) to the controller device, where para. 87 teaches the electronic devices communicate via a network using network interface device 160 (first transmitter)), which system may be mounted at a first location of the monitoring area (Matsuoka fig. 1, paras. 77, as shown in fig. 1, the microphone device 124 is positioned within the home in the upper right room); 
a second sensor system comprising a second acoustic sensor (Matsuoka figs. 1, 6, paras. 77, electronic device 510, which can be microphone device 124 (second acoustic sensor) in smart home environment 100), a second processor, and second transmitter (Matsuoka para. 79, each microphone 124 has its own on-board processing capabilities (second processor) to process data before sending on (suggesting a transmitter) to the controller device, where para. 87 teaches the electronic devices communicate via a network using network interface device 160 (second transmitter)), which system may be mounted at a second location of the monitoring area that is different from the first location (Matsuoka fig. 1, paras. 77, as shown in fig. 1, the various smart devices are positioned within different areas of the home), 
wherein the first processor is configured to classify a first audio signal detected by the first acoustic sensor so as to achieve a first classification result (Matsuoka fig. 6, paras. 95-98, electronic device generates a probability value of a feature vector from an input acoustic sound, the probability value indicating whether the audio signal includes a specific audio feature (first classification result)), 
wherein the second processor is configured to classify a second audio signal detected by the second acoustic sensor so as to achieve a second classification result (Matsuoka fig. 6, paras. 95-98, considering another electronic device generates a probability value of a feature vector from an input acoustic sound, the probability value indicating whether the audio signal includes a specific audio feature (second classification result)), 
wherein the first transmitter is configured to transmit (Matsuoka fig. 5, para 77, as shown two separate microphones, one 124 as 510-1, and another 124 as 510-n, both shown as conducting outbound communications (transmitter) to network 162, where para. 87 teaches the electronic devices communicating via network interface device 160 (first transmitter)) the first classification result to a central evaluator (Matsuoka figs. 5 and 6, para. 99, electronic devices 510-1 through 510n communicate to a server-side module (central evaluator) that a signature event (classification) is detected), 
wherein the second transmitter is configured to transmit (Matsuoka fig. 5, para 77, as shown two separate microphones, one 124 as 510-1, and another 124 as 510-n, both shown as conducting outbound communications (transmitter) to network 162, where para. 87 teaches the electronic devices communicating via network interface device 160 (second transmitter)) the second classification result to the central evaluator (Matsuoka figs. 5 and 6, para. 99, electronic devices 510-1 through 510n communicate to a server-side module (central evaluator) that a signature event  is detected, thus a second electronic device 510-n as a microphone transferring its own respective signature event (second classification) to the server), 
the central evaluator, the central evaluator being configured to receive the first classification result and to receive the second classification result, and to generate a monitoring output for the monitoring area as a function of the first classification result and the second classification result (Matsuoka para. 99, the electronic device (thus including device 510-1 and 510-n, and respective outputs of both) detects a signature event associated with the specific audio feature and sends a notice (first and second classification result), to (thus receiving) the server system (central evaluator), where the server system then forwards the notice (generate a monitoring output) to a client system, where the forwarding will be a function of receiving a first and second classification result). 
Although Matsuoka does not explicitly teach two electronic devices both being microphone devices, Matsuoka does teach multiple electronic devices (see Fig. 2 – devices 204-1 to 204-n) and that the devices could be microphones. Therefore, modifying the teachings of Matsuoka to feature two of the electronic devices to be microphones, both performing the functions disclosed for an electronic device would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as doing so would be a duplication of parts, where mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04(VI)(B)).
Further, Matsuoka does not explicitly teach wherein the first audio signal detected by the first acoustic sensor is a superposition of at least two sound events; and 
wherein the first processor is configured to apply a source separation algorithm to the first audio signal to classify the at least two sound events or to acquire a first source signal and a second source signal which represent the at least two sound events so as to classify the first source signal and the second source signal.
Maijala NPL teaches wherein the first audio signal detected by the first acoustic sensor is a superposition of at least two sound events (Maijala NPL pages 259 and 261, sections 2 and 3, predominant noise sources (at least two) are detected by the smart sensor, where the automatic detection system also defines noises into two categories (two sound events), target sources belonging to a target class and interfering noises in a background class (thus superimposed noise)); and 
wherein the first processor is configured to apply a source separation algorithm to the first audio signal to classify the at least two sound events or to acquire a first source signal and a second source signal which represent the at least two sound events so as to classify the first source signal and the second source signal (Maijala NPL page 261, section 3, binary classification is made between the background sound sources and the target sound source).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka, as set forth above regarding claim 1 from which claim 15 depends, further in view of Zopf et al., (US 10,332,543 B1, herein “Zopf”).
Regarding claim 15, Matsuoka teaches wherein the first acoustic sensor is configured to detect the first audio signal; wherein the first acoustic sensor is configured to measure a first level of the first audio signal (Matsuoka para 95, the electronic device (510-1 – first acoustic sensor) senses an energy level of the audio signal captured by the electronic device). 
only when a lower limit value for the first level is exceeded, and wherein the first processor is configured to determine the first classification result or the second classification result only in the operating mode, or wherein the first transmitter is configured to perform transmission only in the operating mode, (Matsuoka para. 95, the signal to noise ratio must not be low (a lower limit value exceeds first level) in order for the operations 618-622 (where a signature event is detected) to be performed (first or second classification results are determined)).
Matsuoka does not explicitly teach and wherein the first transmitter or the first processor are configured to consume less power in the sleep mode than in the operating mode, and wherein the first acoustic sensor is configured to switch the first processor or the first transmitter from a sleep mode to an operating mode.
Zopf teaches and wherein the first transmitter or the first processor are configured to consume less power in the sleep mode than in the operating mode, and wherein the first acoustic sensor is configured to switch the first processor or the first transmitter from a sleep mode to an operating mode (Zopf col. 7, ll. 28-33, col. 8, ll. 17-20, 44-49, audio processing device operates in multiple modes including an active mode and a sleep mode, where the power stays in a sleep mode until it is triggered to enter an active mode to process audio data (switch), and where the sleep mode is a lower power consumption than the active mode).
Therefore, taking the teachings of Matsuoka and Zopf together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for detecting audio events as disclosed in Matsuoka with the multimode operation disclosed in Zopf at least because doing so would reduce power consumption (Zopf col. 2, ll. 28-29).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka, as set forth above regarding claim 1 from which claim 18 depends, further in view of Hanson et al., (US 2005/0248454 A1, herein “Hanson”).
Regarding claim 18, while Matsuoka discloses a sensor system that is distributed over a house, and where sensors report to a smart home provider server system (see fig. 1), and trasmit classification results (first and second classification result – see para. 99, notification of signature event detection sent to the server), Matsuoka does not explicitly teach the limitations of claim 18.
Hanson teaches wherein the first transmitter is configured to transmit to the central evaluator (Hanson fig. 3, paras. 44, 53, 161, 178, RFID tags on sensors (including acoustic sensors) communicate (first transmitter) to a Network Operations Center (NOC) (central evaluator)) an identification of the first sensor system together with the first result (Hanson para. 15,  the RFID tag transmits identification data, location data and sensor data, para. 110 teaches the payload of a packet having identity, location, measurements (thus together)); 
wherein the second transmitter is configured to transmit to the central evaluator (Hanson fig. 3, paras. 44, 53, 161, 178, RFID tags on sensors (including acoustic sensors) communicate (second transmitter from a second RFID tag) to a Network Operations Center (NOC) (central evaluator)) an identification of the second sensor system together with the second result (Hanson para. 15,  the RFID tag (second tag) transmits identification data, location data and sensor data, para. 110 teaches the payload of a packet having identity, location, measurements (thus together)); 
wherein the central evaluator comprises a memory, the memory comprising an association of the identification of the first sensor system with the first location and an association of the identification of the second sensor system with the second location (Hanson paras. 44, 80, 82, 178, 180, all data (collected from the RFID tags) is consolidated, stored, analyzed and disseminated at the NOC, the sensor data communicated to a central database (memory) for analysis of the sensor data, where the NOC has a geographic information system (GIS) to present the asset/sensor information, thus has an association of the RFID tags ID to their locations); 
wherein the central evaluator is configured to determine the first location on the basis of the identification of the first sensor system from the memory and to determine the second location on the basis of the identification of the second sensor system from the memory (Hanson paras. 44-45, 82, the NOC has the status and data on all RFID tags and associated assets and provides this information to the users, including use of the GIS system for analysis in asset location, thus the NOC configured to determine the locations and IDs of the sensors from its data stores); and 
wherein the central evaluator is configured to spatially locate, in the monitoring region, a first source region of the first audio signal and a second source region of the second audio signal on the basis of the first location, the second location, the first result or the second result (Hanson para. 82, the NOC having a geographic information system (GIS) to present asset (where the RFID and sensors are attached) location in the form of lat/long reports to map-based regional information, thus allowing monitor of the assets including geographic patterns, and where para. 161 teaches that data is collected from acoustic sensors, thus the NOC having location and ID information from RFID tags reporting acoustic sensor data (source region of first and second audio signals)).
Therefore, taking the teachings of Matsuoka and Hanson together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for detecting audio events as disclosed in Matsuoka with the ID and location transmissions from RFIDs on acoustic sensors that are transmitted to a NOC as disclosed in Hanson at least because doing so would provide real time asset tracking for security needs thus increasing safety of life and property (Hanson para. 36).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka, as set forth above regarding claim 1 from which claim 20 depends, further in view of Gross, (US 2018/0108369 A1, herein “Gross”).
Regarding claim 20, Matsuoka does not explicitly teach the limitations of claim 20. Gross teaches wherein the first predetermined classification result and the second predetermined classification result is a classification result for a vehicle (Gross para. 17, audio recognition system determines the classification for sounds inside or outside of a vehicle); 
wherein the monitoring area is a road, a road network or a rail network (Gross paras. 21 and 15, microphones are mounted outside of a vehicle to detect sounds outside the vehicle, where a road is outside a vehicle (when the vehicle is parked along a roadside for example), and thus is part of the monitoring area); 
wherein the first sensor system or the second sensor system may be mounted to roads or rails (Given that the claim limitation says “may” thus an optional limitation, and further, Gross at least suggests this limitation in that para. 21 states microphones are mounted in locations outside the vehicle, and para. 15 states that locations outside of the vehicle is a roadside), 
wherein the central evaluator is configured to provide capacity utilization of the monitoring area per location or per group of locations (Gross paras. 42, and 17-18, processor 310 determines whether and what kind of occupant is inside the vehicle (thus capacity utilization of the vehicle)).
Therefore, taking the teachings of Matsuoka and Gross together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for detecting audio events as disclosed in Matsuoka with the vehicle audio monitoring as disclosed in Gross at least because doing so would provide greater safety to humans, pets and property (Gross paras. 2, 12-13, 17, 18).


Allowable Subject Matter
Claim 9 and therefore claim 10 which depends from claim 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as to overcome the claim objections to claim 9 as given above. The closest art of record includes the combination of Matsuoka with Maijala as applied above to claims 1 and 8 from which claim 9 depends. While either system from Matsuoka or Maijala would indicate detected activities in an order (the order in which the detected activities are reported), neither reference teaches or suggests that any realized detection order is compared to a “predetermined process schedule plan” and a monitoring output generated as a function of a result of the comparison. Therefore, none of the cited art, whether considered alone, or in a combination obvious to one of ordinary skill in the art before the effective filing date of the claimed invention teach or suggest the limitations of claim 9, and therefore also claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Huang et al., US 2019/0043525 A1, directed towards classifying audio input from a microphone as part of a smart home system.
Lopatka et al., US 2019/0042881 A1, directed towards acoustic event detection using audio features and a neural network classifier.
Nongpiur et al., US 2018/0047415 A1, directed towards detecting actionable events via sound classification in a home environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908. The examiner can normally be reached Monday-Friday, 09:30-18:30 EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHELLE M. KOETH
Primary Examiner
Art Unit 2656



/MICHELLE M KOETH/Primary Examiner, Art Unit 2656